AO 245B (Rev. 05/15/2018) Judgrncnt in a Criminal Petty Case (Modifled) Page 1 of 1

UNITED STATES DISTRICT COURT
soUTHERN DISTRICT oF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
V_ (For OFfenses Committed On or After November I, 1987)

Raul Caballem_ReyeS Case Number: 3:18~mj-23031~BGS

 

 

 

 

 

 

 

 

Elana R. Foge __ . _ _L
Defendant’s A!torney in § L t D
REGISTRATION N(). 06295508
DEC l l 2018
THE DEFENDANT: caesar as c's‘a::rccuar
pleaded guilty to count(s) 2 of Complaint §§UHE:""' Diml$\T O/Fc`n"“'ri§§liliif _H

 

 

l:l Was found guilty to count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Title & Section Nature of Offense Count Number§s}
8: 1325 (a)(2) ILLEGAL ENTRY (Misdemeanor) 2

l:| The defendant has been found not guilty on count(s)
Count(s) l of Complaint dismissed on the motion of the United States.

 

 

IMPRISONMENT _
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

Assessment: $lO WAIVED Fine: WAIVED
§ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removall

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change ofname, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances

Tuesday, December ll, 2018
Date of Imposition of Sentence

Ho`N'oRABLE MIoHAEL s. BERG
UNITED sTATEs MAGIsrRATE IUDGE

3;18-mj_23031-Bos

 

 

